Citation Nr: 1527150	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-30 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Whether new and material evidence has been received to reopen a claim for service connection for a nervous condition.

3. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder, not otherwise specified (NOS), also claimed as nervous condition.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1958 to March 1959.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of entitlement to service connection for PTSD and other psychiatric disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 2001 rating decision, the RO denied the claim for entitlement to service connection for a nervous condition on the basis that the Veteran did not have the disability in service nor was it shown to be related to service.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year period.

2. Evidence received since the June 2001 decision, i.e., nexus evidence, relates to a previously unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1. The June 2001 rating decision that denied service connection for entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 2000); 38 C.F.R. §§ 3.156(b), 20.1103 (2000).  

2. Evidence received since the June 2001 decision is new and material and the claim for entitlement to service connection for a nervous condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


ORDER

The application to reopen the claim of service connection for a nervous condition is granted.


REMAND

On review, additional development is necessary prior to final adjudication of the claims.  Specifically, the record indicates that there may be outstanding relevant records that VA should attempt to obtain.  See VA Form 9.  The Board notes that the RO in San Juan should obtain Spanish to English translations for various documents in the case file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain certified, written translations from Spanish to English of the following documents and include the translations with the other evidence of record:

* Statements submitted in October 2009, September 2011, October 2011 (PTSD stressor), and December 2013;
* Medical letter received in April 2007;
* Contents of Psychiatric Consultation on December 2009; 
* April 2011 Correspondence; and
* Any other identifiable document that needs translating from Spanish to English

2. The AOJ should identify any outstanding VA and/or private medical records of evaluation and/or treatment referable to the Veteran's psychiatric disabilities.  

Specifically, the Veteran avers that he received outpatient treatment from the VA Medical Center in New York following his discharge from service and had psychiatric hospitalizations in Puerto Rico at both "Julia Clinic" and at the "Hospital Psiquiatrico de Veteranos."  

Obtain updated complete VA treatment records from the VA medical center in San Juan, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

After acquiring this information and obtaining any necessary authorization (if applicable), the AOJ should obtain and associate any additional relevant records with the claims file.

3. The AOJ should attempt to obtain relevant records from the Social Security Administration (SSA).  The Veteran states that he was declared disabled by the SSA in 1971.  

4. Readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


